DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.
Status of Claims
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 7, 10 – 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Osiecki (U.S. Patent No. 6,574,822 B1) in view of McKinley (U.S. Patent No. 3,167,799 A1).
Regarding Independent Claim 1, Osiecki teaches an apparatus (Fig. 6), comprising: a first brush (brush, 12), comprising: a first elongated handle (grip, 16; Fig. 1) comprising a first end (Fig. 1), a second end (Fig. 1), and a brush receptacle (groove, 36) extending from the first end of the first elongated handle along a portion of the first elongated handle (Fig. 6); a first brush head (bristle block, 22) attached to the first end of the first elongated handle (Fig. 1), the first brush head comprising a bristle head (Fig. 1) and a first plurality of bristles (bristles, 26; Fig. 1), the bristle head (22) comprising: a first end surface 
    PNG
    media_image1.png
    375
    371
    media_image1.png
    Greyscale
(Fig. 1), a second end surface (Fig. 1), and a groove (recess, 34; Fig. 1) extending from the first end surface to the second end surface (Fig. 1), the groove 
Osiecki does not teach a first brush head detachably attached to the first end of the first elongated handle through one or more fasteners protruding out of a surface of the first brush head, the one or more fasteners configured to be inserted into one or more holes located on the first end of the first elongated handle.
McKinley, however, teaches a first brush head (bristle carrying base, 5) detachably attached to the first end of the first elongated handle (2; Fig. 3).
Although McKinley does not explicitly teach one or more fasteners protruding out of a surface of the first brush head, the one or more fasteners configured to be inserted into one or more holes located on the first end of the first elongated handle, McKinley teaches one or more fasteners (4) protruding out of a surface of the first elongated handle (Fig. 3), the one or more fasteners (4) configured to be inserted into one or more holes (6) located on the first end of the first brush head (5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first brush head detachably attached to the first end of the first elongated handle through one or more fasteners protruding out of a surface of the first brush head, the one or more fasteners configured to be inserted into one or more holes located on the first end of the first elongated handle, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
 Regarding Claim 2, Osiecki, as modified, teaches the apparatus (Fig. 6) wherein the first elongated handle (34/36) comprises at least one indentation (vertical lines; Fig. 6) on an exterior surface of the first elongated handle (34/36; Fig. 6). 
Regarding Claim 3, Osiecki, as modified, teaches the apparatus (Fig. 6) wherein the brush receptacle (34/36) comprises at least one protrusion (54) located within the groove and the second brush comprises at least one indentation (52) at a corresponding location on an external surface of the second brush (Col. 3, lines 56 – 61).  
Regarding Claim 5, Osiecki, as modified, teaches the apparatus (Fig. 6) wherein the first elongated handle (16) further comprises an indentation (vertical lines; Fig. 6) on an external surface of the first elongated handle (16).  
Regarding Claim 6, Osiecki, as modified, teaches the apparatus (Fig. 6) wherein the second elongated handle (38) further comprises an indentation (dimples, 52) on an external surface of the second elongated handle (Fig. 5).  
Regarding Claim 7, Osiecki, as modified, teaches the apparatus (Fig. 6) wherein the first elongated handle (16) comprises a first elongated portion fastened to a second elongated portion (Fig. 6; The handle portion is “fastened” to the elongated portion carrying the brush).  
Regarding Independent Claim 10, Osiecki teaches the nested brush (Fig. 6), comprising a first brush (12), comprising: a first elongated handle (16; Fig. 1) comprising a first end (Fig. 1), a second end (Fig. 1), and a brush receptacle (36) extending from the first end of the first elongated handle (36) along a portion of the first elongated handle (Fig. 6); and a first brush head (22) attached to the first end of the first elongated handle (Fig. 1); and a second brush (10), comprising: a second elongated handle (38) comprising a first end and a second end (Fig. 6), the second elongated handle being configured to fit within the brush receptacle (36) of the first elongated handle (Fig. 6); and a second brush head (40) attached to the first end of the second elongated handle (Fig. 6).  
Osiecki does not teach a first brush head detachably attached to the first end of the first elongated handle through one or more fasteners protruding out of a surface of the first brush head, the one or more fasteners configured to be inserted into one or more holes located on the first end of the first elongated handle.
McKinley, however, teaches a first brush head (bristle carrying base, 5) detachably attached to the first end of the first elongated handle (2; Fig. 3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first brush head detachably attached to the first end of the first elongated handle through one or more fasteners protruding out of a surface of the first brush head, the one or more fasteners configured to be inserted into one or more holes located on the first end of the first elongated handle, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 11, Osiecki, as modified, teaches the nested brush (Fig. 6) wherein the first brush head (22) further comprises: a first end surface (Fig. 1); a second end surface (Fig. 1); and a groove (34) extending from the first end surface to the second end surface (Fig. 1), the groove (34) being positioned to match an opening of the brush receptacle (36) at the first end of the first elongated handle (Fig. 6).  
Regarding Claim 12, Osiecki, as modified, teaches the nested brush (Fig. 6) wherein the brush receptacle (36) comprises at least one protrusion (54) located within the groove and the second brush (10) comprises at least one indentation (52) at a corresponding location on an external surface of the second brush (Fig. 7).  
Regarding Claim 16, Osiecki, as modified, teaches the nested brush (Fig. 6) wherein the first elongated handle (16) further comprises an indentation (vertical line indentions) on an exterior surface of the first elongated handle (Fig. 6).  
Regarding Claim 18, Osiecki, as modified, teaches the nested brush (Fig. 6) wherein the second elongated handle (38) further comprises an indentation (52) on an exterior surface of the second elongated handle (Fig. 5).  
Regarding Claim 19, Osiecki, as modified, teaches the nested brush (Fig. 6) further comprising a first plurality of bristles (26; Fig. 1) attached to the first brush head (22; Fig. 1) and a second plurality of bristles (42) attached to the second brush head (40; Fig. 6).

Claims 4, 8, 9, 13 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osiecki (U.S. Patent No. 6,574,822 B1) in view of McKinley (U.S. Patent No. 3,167,799 A1) and Spaulding (U.S. Patent Publication No. 2004/0148721 A1).
Regarding Claim 4, Osiecki, as modified, teaches all of the elements of claim 1 as discussed above.
Osiecki does not teach the apparatus further comprising: a sponge cap attached to the second end of the first elongated handle; and a sponge attached to the sponge cap.  
Spaulding, however, teaches the apparatus further comprising: a sponge cap (226) attached to the second end of the first elongated handle (230; Fig. 4); and a sponge attached to the sponge cap (224; Fig. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Osiecki to further include a sponge cap attached to the second end of the first elongated handle; and a sponge attached to the sponge cap, as taught by Spaulding, to provide a brush including a washing end and a drying end, in which the drying end which is inexpensive, dependable and fully effective in accomplishing its intended purposes.
Regarding Claim 8, Osiecki, as modified, teaches all of the elements of claim 1 as discussed above.
Osiecki does not teach the apparatus wherein the sponge is detachably attached to the sponge cap.  
Spaulding, however, teaches the apparatus wherein the sponge (222) is detachably attached to the sponge cap (224; Fig. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Osiecki to further include the sponge is detachably attached to the sponge cap, as taught by Spaulding, to provide a brush including a washing end and a drying end, in which the drying end which can be replaced when needed and further is inexpensive, dependable and fully effective in accomplishing its intended purposes.
Regarding Claim 9, Osiecki, as modified, teaches all of the elements of claim 1 as discussed above.
Osiecki further teaches the apparatus wherein t wherein the groove is a first groove (34/36; Fig. 6).  

Spaulding, however, teaches he second end of the first elongated handle (230) comprises a cylindrically shaped protrusion (228) comprising an ear (threads) extending from a side of the cylindrically shaped protrusion (Fig. 4), and the sponge cap (224) comprises a second groove (226) along an interior surface of the sponge cap (Fig. 4) and the ear is configured to fit within the second groove to attach the sponge cap to the second end of the first elongated handle (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Osiecki to further include a cylindrically shaped protrusion comprising an ear extending from a side of the cylindrically shaped protrusion, and the sponge cap comprises a second groove along an interior surface of the sponge cap and the ear is configured to fit within the second groove to attach the sponge cap to the second end of the first elongated handle, as taught by Spaulding, to provide a brush including a washing end and a drying end, in which the drying end which can be replaced when needed and further is inexpensive, dependable and fully effective in accomplishing its intended purposes.
Regarding Claim 13, Osiecki, as modified, teaches all of the elements of claim 10 as discussed above.
Osiecki does not teach the nested brush further comprising a cap affixed to the second end of the first elongated handle.
Spaulding, however, teaches the nested brush further comprising a cap (224) affixed to the second end of the first elongated handle (230; Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Osiecki to further include a cap affixed to the second end of the first elongated handle, as taught by Spaulding, to provide a brush including a washing end and a drying end, in which the drying end which can be replaced when needed and further is inexpensive, dependable and fully effective in accomplishing its intended purposes.
Regarding Claim 14, Osiecki, as modified, teaches all of the elements of claim 13 as discussed above.
Osiecki further teaches the apparatus wherein the groove is a first groove (34/36; Fig. 6).  
Osiecki does not teach the second end of the first elongated handle comprises a cylindrically shaped protrusion comprising an ear extending from a side of the cylindrically shaped protrusion, and the cap comprises a second groove along an interior surface of the cap and the ear is configured to fit within the second groove to attach the cap to the second end of the first elongated handle.
Spaulding, however, teaches the second end of the first elongated handle (230) comprises a cylindrically shaped protrusion (228) comprising an ear (threads) extending from a side of the cylindrically shaped protrusion (Fig. 4), and the cap (224) comprises a second groove (226) along an interior surface of the cap (Fig. 4) and the ear is configured to fit within the second groove to attach the cap to the second end of the first elongated handle (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Osiecki to further include a cylindrically shaped protrusion comprising an ear extending from a side of the cylindrically shaped protrusion, and the cap comprises a second groove along an interior surface of the cap and the ear is configured to fit within the second groove to attach the cap to the second end of the first elongated handle, as taught by Spaulding, to provide a brush including a washing end and a drying end, in which the drying end which can be replaced when needed and further is inexpensive, dependable and fully effective in accomplishing its intended purposes.
Regarding Claim 15, Osiecki, as modified, teaches all of the elements of claim 13 as discussed above.
Osiecki does not teach the nested brush further comprising a sponge attached to the cap.
 Spaulding, however, teaches the nested brush further comprising a sponge (222) attached to the cap (224; Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Osiecki to further include a sponge attached to the cap, as taught by Spaulding, to provide a brush including a washing end and a drying end, in which the drying end which can be replaced when needed and further is inexpensive, dependable and fully effective in accomplishing its intended purposes.
Regarding Independent Claim 20, Osiecki teaches a device (Fig. 6) comprising: a first brush (12), comprising: a first elongated handle (16) comprising: a first end (Fig. 6); a second end (Fig. 6) and a brush receptacle (36) extending from the first end of the first elongated handle (16) along a portion of the first elongated handle (Fig. 6); and a first brush head (22) attached to the first end of the first elongated handle (16), the first brush head (22) comprising a bristle head (Fig. 6) and a first plurality of bristles (26), the bristle head comprising: a first end surface (Fig. 6), a second end surface (Fig. 6), and a first groove (34) extending from the first end surface to the second end surface (Fig.1), the first groove (34) being positioned to match an opening of the brush receptacle (36) at the first end of the first elongated handle (16; Fig. 6), and the first plurality of bristles (26) being attached to the second end surface of the bristle head (Fig. 6); and a second brush (10), comprising:  22Attorney Docket No. 171401-1430 a second elongated handle (14) comprising a first end and a second end (Fig. 6), the second elongated handle (38) being configured to fit within the brush receptacle (36) of the first elongated handle (36) and the groove (34) of the bristle head (Fig. 6); and a second brush head (42) attached to the first end of the second elongated handle (Fig. 6), the second brush head comprising a second plurality of bristles (42).
Osiecki does not teach Osiecki does not teach a first brush head detachably attached to the first end of the first elongated handle through one or more fasteners protruding out of a surface of the first brush head, the one or more fasteners configured to be inserted into one or more holes located on the first end of the first elongated handle or a cylindrically shaped protrusion comprising an ear extending from a side of the cylindrically shaped protrusion.
McKinley, however, teaches a first brush head (bristle carrying base, 5) detachably attached to the first end of the first elongated handle (2; Fig. 3).
Although McKinley does not explicitly teach one or more fasteners protruding out of a surface of the first brush head, the one or more fasteners configured to be inserted into one or more holes located on the first end of the first elongated handle, McKinley teaches one or more fasteners (4) protruding out of a surface of the first elongated handle (Fig. 3), the one or more fasteners (4) configured to be inserted into one or more holes (6) located on the first end of the first brush head (5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first brush head detachably attached to the first end of the first 
Spaulding, however, teaches a cylindrically shaped protrusion (228) comprising an ear (threads) extending from a side of the cylindrically shaped protrusion (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Osiecki to further include a cylindrically shaped protrusion comprising an ear extending from a side of the cylindrically shaped protrusion, as taught by Spaulding, to provide a brush including a washing end and a drying end, in which the drying end which can be replaced when needed and further is inexpensive, dependable and fully effective in accomplishing its intended purposes.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Osiecki (U.S. Patent No. 6,574,822 B1) in view of McKinley (U.S. Patent No. 3,167,799 A1), Spaulding (U.S. Patent Publication No. 2004/0148721 A1) and Lane et al. (U.S. Patent No. 7,309,087 B2).
Regarding Claim 17, Osiecki, as modified, teaches all of the elements of claim 16 as discussed above.
Osiecki does not teach the nested brush wherein the first elongated handle comprises a first elongated portion fastened to a second elongated portion, the exterior surface of the first elongated handle is a first exterior surface of the first elongated portion, the indentation is a first indentation on the first exterior surface of the first elongated portion, and the nested brush further comprises a second indentation located on a second exterior surface of the second elongated portion.  
Lane, however, teaches wherein the first elongated handle (actuating handle, 242) comprises a first elongated portion (Fig. 18) fastened to a second elongated portion (leg, 248), the exterior surface of the first elongated handle is a first exterior surface of the first elongated portion (Fig. 18), the indentation (underside of 242, Fig. 20) is a first indentation on the first exterior surface of the first elongated portion (Fig. 20) and a second indentation (underside of 246; Fig. 23) located on a second exterior surface of the second elongated portion (Fig. 23).

Response to Arguments
Applicant’s arguments, filed October 22, 2020 with respect to rejected claims 1 – 20 under 35 U. S. C. 102 and 103 has been fully considered and they are persuasive; therefore the rejection has been withdrawn, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U.S. Patent Publication No. 2015/0272310 A1 to Butler (herein referred to as Butler).  Butler teaches a broom and detachable whisk broom are disclosed where a broom head with bristles has a discontinuous perimeter with an opening to receive a detachable whisk broom. The detachable whisk broom has bristles that create a continuous multiplicity of bristles when inserted in the broom head. The opening in the broom head has a linear guide that aligns with a linear guide of the whisk broom. A tab receiver on the broom head receives and positively engages a tab and spring hinge arrangement on the whisk broom to create the appearance and utility of a one piece broom head with the advantages of a quickly detachable whisk broom.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/             Examiner, Art Unit 3723